Exhibit 10.1

 

LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT (this “Agreement”) is entered into as of
February 23, 2016, among BOINGO WIRELESS, INC., a Delaware corporation (the
“Company”), NEW YORK TELECOM PARTNERS, LLC, a Delaware limited liability company
(“NY Telecom” and together with the Company, each a “Borrower” and collectively,
the “Borrowers”), the Guarantors, the Lenders, the L/C Issuers, BANK OF AMERICA,
N.A., as Administrative Agent, and CITIZENS BANK, N.A. (the “New Lender”).

 

WITNESSETH

 

WHEREAS, the Lenders have agreed to provide a $46,500,000.00 revolving credit
facility to the Company pursuant to the terms of that certain Credit Agreement
dated as of November 21, 2014, by and among the Borrowers, the Guarantors, the
Lenders from time to time party thereto and the Administrative Agent, as amended
by that certain First Amendment to Credit Agreement dated as of August 7, 2015
(as further amended, modified, supplemented or extended from time to time, the
“Credit Agreement”);

 

WHEREAS, the Company has requested that the New Lender provide a Revolving
Commitment as part of an increase in the Aggregate Revolving Commitments
pursuant to Section 2.02(f) of the Credit Agreement; and

 

WHEREAS, the New Lender has agreed to provide such Revolving Commitment on the
terms set forth herein and to become a “Lender” under the Credit Agreement in
connection therewith.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
defined in the Credit Agreement and used herein without other definition shall
have the meanings assigned to such terms in the Credit Agreement.

 

2.                                      New Lender Revolving Commitment.  The
New Lender hereby agrees to provide a Revolving Commitment in the amount set
forth on Schedule 2.01 attached hereto, and the initial Applicable Percentage of
such New Lender shall be as set forth therein.  The existing Schedule 2.01 to
the Credit Agreement shall be deemed to be amended to include the information
set forth on Schedule 2.01 attached hereto.  The Loan Parties acknowledge and
agree that, upon and after the date hereof, the “Aggregate Revolving
Commitments” under the Credit Agreement will equal SIXTY-NINE MILLION SEVEN
HUNDRED FIFTY THOUSAND DOLLARS ($69,750,000.00).

 

3.                                      New Lender Representations and
Warranties.  The New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets the requirements to be
an assignee under the Credit Agreement, (iii) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Agreement, and (iv) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue

 

--------------------------------------------------------------------------------


 

to make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

4.                                      New Lender Joinder.  By execution of
this Agreement, the New Lender hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, it shall be deemed to be a party to the Credit
Agreement and a “Lender” for all purposes of the Loan Documents and shall have
all of the obligations of a Lender thereunder as if it had executed the Credit
Agreement.  The New Lender ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to Lenders
contained in the Credit Agreement.

 

5.                                      Reallocations.  As of the date hereof,
(a) each Lender (excluding the New Lender) shall automatically and without
further act be deemed to have assigned to the New Lender, and the New Lender
shall automatically and without further act be deemed to have assumed, that
certain portion of such Lender’s participations in outstanding Letters of Credit
and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations in such Letters of Credit and/or Swing Line Loans
held by each Lender (including the New Lender), as applicable, will equal such
Lender’s Applicable Percentage of the aggregate outstanding L/C Obligations and
Swing Line Loans, and (b) the Lenders shall purchase and assign at par such
amounts of the Revolving Loans currently outstanding such that each Lender holds
its Applicable Percentage of all Revolving Loans outstanding immediately after
giving effect to all such assignments.  The Administrative Agent and the Lenders
hereby agree that any minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in the Loan Documents shall not apply to the
transactions effected pursuant to this Section 5.

 

6.                                      Notices to New Lender.  The applicable
address, facsimile number, e-mail address and telephone number of the New Lender
for purposes of Section 11.02 of the Credit Agreement are as set forth in the
New Lender’s Administrative Questionnaire delivered by the New Lender to the
Administrative Agent on or before the date hereof or to such other address,
facsimile number, e-mail address or telephone number as shall be designated by
the New Lender in a notice to the Administrative Agent.

 

7.                                      Conditions Precedent.  This Agreement
shall be effective as of the date hereof upon satisfaction of each of the
following conditions precedent: (a) receipt by the Administrative Agent of this
Agreement duly executed by the Borrowers, each other Loan Party, the New Lender,
the Administrative Agent, the Lenders and the L/C Issuers, (b) receipt by the
Administrative Agent of the certificates required by Sections 2.02(f)(v) and
(vi) of the Credit Agreement dated as of the date hereof; (c) payment of all
accrued and unpaid fees, costs and expenses owing to the Administrative Agent,
MLPFS or the Lenders to the extent due and payable on the date hereof, together
with all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the date hereof or reasonably estimated
through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Borrowers and the
Administrative Agent) and (d) receipt of such other documents, certificates or
materials as may be reasonably requested by the Administrative Agent or the New
Lender.  The Administrative Agent’s execution and delivery of its signature
page to this Agreement shall constitute conclusive evidence of the satisfaction
of the foregoing conditions.

 

8.                                      Miscellaneous.

 

(a)                                 Each Loan Party (i) acknowledges and
consents to all of the terms and conditions of this Agreement, (ii) affirms all
of its obligations under the Loan Documents, (iii) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or

 

2

--------------------------------------------------------------------------------


 

discharge such Loan Party’s obligations under the Loan Documents.  This
Agreement is a Loan Document.

 

(b)                                 Each Loan Party hereby represents and
warrants as follows as of the date hereof:

 

(i)                                     Each Loan Party has taken all necessary
action to authorize its execution, delivery and performance of this Agreement.

 

(ii)                                  This Agreement has been duly executed and
delivered by each Loan Party and constitutes the legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party in accordance
with its terms, except as enforceability may be may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

(iii)                               No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (except those that have been obtained
and remain in effect and disclosure filings that are required to be made with
the SEC in connection with the transactions contemplated by this Agreement) is
necessary or required to be made or obtained by any Loan Party in connection
with the execution, delivery or performance by such Loan Party of this Agreement
or for the enforcement against such Loan Party of this Agreement.

 

(c)                                  The Borrowers represent and warrant that
(i) the representations and warranties in Article VI of the Credit Agreement are
true and correct in all respects on and as of the date hereof with the same
effect as if made on and as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date), and (ii) no Default or Event
of Default exists or shall result from the execution, delivery and performance
of this Agreement.

 

(d)                                 This Agreement may be executed in any number
of separate counterparts, each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument.

 

(e)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK.

 

[signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

BOINGO WIRELESS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

NEW YORK TELECOM PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

 

GUARANTORS:

ADVANCED WIRELESS GROUP, LLC,

 

a Florida limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

BOINGO BROADBAND LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CHICAGO CONCOURSE DEVELOPMENT GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

LENDER JOINDER AGREEMENT

BOINGO WIRELESS, INC.

 

--------------------------------------------------------------------------------


 

 

CONCOURSE COMMUNICATIONS BALTIMORE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

 

CONCOURSE COMMUNICATIONS CANADA, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS GROUP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

 

 

CONCOURSE COMMUNICATIONS ILLINOIS, LLC,

 

an Illinois limited liability company

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS MINNESOTA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS NASHVILLE, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

LENDER JOINDER AGREEMENT

BOINGO WIRELESS, INC.

 

--------------------------------------------------------------------------------


 

 

CONCOURSE COMMUNICATIONS OTTAWA, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS SSP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE COMMUNICATIONS ST. LOUIS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

CONCOURSE HOLDING CO., LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

ELECTRONIC MEDIA SYSTEMS, INC.,

 

a Florida corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

ENDEKA GROUP, INC.,

 

a California corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

LENDER JOINDER AGREEMENT

BOINGO WIRELESS, INC.

 

--------------------------------------------------------------------------------


 

 

INGATE HOLDING, LLC,

 

an Illinois limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

INGATE TECHNOLOGIES, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

OPTI-FI NETWORKS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

 

 

TEGO COMMUNICATIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter Hovenier

 

Name:

Peter Hovenier

 

Title:

CFO

 

LENDER JOINDER AGREEMENT

BOINGO WIRELESS, INC.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

BANK OF AMERICA, N.A.,

AGENT:

as Administrative Agent

 

 

 

 

 

By:

/s/ Darleen R. DiGrazia

 

Name:

Darleen R. DiGrazia

 

Title:

Vice President

 

LENDER JOINDER AGREEMENT

BOINGO WIRELESS, INC.

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swing Line Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Julie Yamauchi

 

Name:

Julie Yamauchi

 

Title:

Senior Vice President

 

LENDER JOINDER AGREEMENT

BOINGO WIRELESS, INC.

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK,

 

as a Lender and an L/C Issuer

 

 

 

 

 

By:

/s/ Jonathan Wolfert

 

Name:

Jonathan Wolfert

 

Title:

Vice President

 

LENDER JOINDER AGREEMENT

BOINGO WIRELESS, INC.

 

--------------------------------------------------------------------------------


 

NEW LENDER:

CITIZENS BANK, N.A.,

 

as New Lender

 

 

 

 

 

By:

/s/ Patricia F. Grieve

 

Name:

Patricia F. Grieve

 

Title:

Vice President

 

LENDER JOINDER AGREEMENT

BOINGO WIRELESS, INC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Revolving Commitments and Applicable Percentages

 

LENDER

 

REVOLVING 

COMMITMENT

 

APPLICABLE 

PERCENTAGE OF

AGGREGATE 

REVOLVING 

COMMITMENTS

 

Bank of America, N .A.

 

$

23,250,000.00

 

33.333333333

%

Silicon Valley Bank

 

$

23,250,000.00

 

33.333333333

%

Citizens Bank, N.A.

 

$

23,250,000.00

 

33.333333333

%

TOTAL

 

$

69,750,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------